                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                               8:03CR562

       v.
                                                              ORDER
KEVIN L. LUCAS,

                    Defendant.

      This matter is before the Court on the government’s Motion to Dismiss (Filing
No. 123) the above-captioned case. The government reports the defendant, Kevin L.
Lucas, who had been on supervised release, passed away on May 27, 2019.

      In light of the foregoing, the government’s motion is granted, and this case is
dismissed.

      Dated this 14th day of August 2019.

                                             BY THE COURT:



                                             Robert F. Rossiter, Jr.
                                             United States District Judge
